Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
---------- ---------- ----------
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4th June 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In claims 1, 7, 8, 9, 15, 16 and 17, the term “can be” is a relative term which renders the claim indefinite.  The term “can be” is not defined by the claim and lacks positive assertion, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Also, in claims 7 and 15, please insert -- the -- prior to the limitations “acts (a)-(e)” to specify that the “acts” refer back to the acts in independent claims 1 and 9 to satisfy antecedent basis.
---------- ---------- ----------
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

The limitation of claim 17 “a path computation element (PCE)” uses the phrase “means for” or “step for” or a generic placeholder coupled with functional language, but it is modified by some structure, material, or acts recited in the claim. 
The applicant’s specification considers that the PCE to be an “external server” and described as “The ingress router or an external server (e.g. PCE) encodes computed path(s) in the form of SR segment-list(s)” in paragraph 0038.
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that the phrase “means for” or “step for” or the generic placeholder is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or may present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
---------- ---------- ----------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 6, 9 – 14 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hao et al (US 2018/0343189 A1).
Claim 17 (similarly claims 1 and 9). Hao shows a server in communication with a router (figs. 1/2/3/4A, 1/2/3/4B and 1/2/3/4C: s node 1) serving as an ingress of a SR path ([0024]-[0025]), the server comprising:  	a) at least one path computation element (PCE) (processor in s node 1); and  	b) a non-transitory computer readable medium (memory in s node 1) storing processor executable instructions (figs. 5-6) which, when executed by the at least one PCE, cause the at least one PCE to  	determine at least one bandwidth-guaranteed segment routing (SR) path through a network, by performing a method comprising:  	a) receiving, as input, a bandwidth demand value ([0025]-[0026]: a set of paths may be found between the flow end points such that the sum of the bandwidth along the set of paths equals the total bandwidth for the flow… network G=(N,E) may be given where the nodes are the routers connected by directed links);  	b) obtaining network information ([0025]-[0026]: one goal is to route connections and flows between source node 1 and destination node 7… a Hop Constrained Maximum Flow Problem where the objective is to determine the maximum amount of flow that can be sent on hop constrained paths between a given source-destination (s,d) pair);  	c) determining a constrained shortest multipath (CSGi) ([0026] and [0029]: when there are multiple shortest paths between nodes, the network can split traffic across these equal cost paths… determine a maximum amount of hop constrained flow that can be routed between a given source node s and destination node d for an optimum path);  	d) determining a set of SR segment-list(s) (Si=[sl1i, sl2i . . . slni]) that are needed to steer traffic over CSGi ([0026]-[0027]: segments graph); and  	e) tuning the loadshares in Li, using Si and the per segment-list loadshare (Li=[l1i, l2i . . . lni]), the per segment equal cost multipath (“ECMP”) ([0026]: when there are multiple shortest paths between nodes, the network can split traffic across these equal cost paths, ECMP), and  	the per link residual capacity, such that the bandwidth capacity that can be carried over CSGi is maximized ([0028]-[0029]: hop constrained maximum flow… determine a maximum amount of hop constrained flow that can be routed between a given source node s and destination node d). 
Claim 10 (similarly claim 2). Hao shows the router of claim 9 wherein the CSGi is formed of paths of equal cost of minimum accumulative path metric ([0039], [0044] and [0045]). 
Hao shows the router of claim 9 wherein the CSGi is formed of paths of equal cost of minimum accumulative path metric after excluding link(s) due to any topological constraints ([0039], [0044] and [0045]). 
Claim 12 (similarly claim 4). Hao shows the router of claim 9 wherein the CSGi is formed of paths of equal cost of minimum accumulative path metric after pruning out zero residual bandwidth links ([0028]-[0030]). 
Claim 13 (similarly claim 5). Hao shows the router of claim 9 wherein the CSGi is formed of paths of equal cost of minimum accumulative path metric ([0044]-[0045]). 
Claim 14 (similarly claim 6). Hao shows the router of claim 9 wherein  	the act of obtaining network information is performed by  	accessing information in a traffic engineering database (TED) ([0039]-[0040]), the method further comprising:  	f) updating the TED or a workspace including information from the TED, to deduct bandwidth capacity used on CSGi ([0026]-[0029]). 
---------- ---------- ----------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al in view of Chen (US 2018/0109439 A1).
Claim 15 (similarly claim 7). Hao teaches the router of claim 14; Hao does not expressly describe wherein the method further comprises:  	g) determining whether or not the (remaining) bandwidth demand can be satisfied by CSGi; and  	h) responsive to a determination that the capacity of CSGi is smaller than the (remaining) demand, repeating [the] acts (a)-(e).Chen shows features of: 	determining whether or not remaining bandwidth demand can be satisfied by CSGi ([0034], [0130] and [0139]); and 	responsive to a determination that a capacity of CSGi is smaller than the remaining demand, repeating acts (a)-(e) as shown in claims 1, 9 and 17 (figs. 3, 16, 17 and 33).It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Chen on top of the acts (a)-(e) in claim 1 of Hao to facilitate finding a shortest path from a source to a destination in a computer network architecture.
---------- ---------- ----------
Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and, if the 112(b) issue has been resolved by means of amendments.
---------- ---------- ----------
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lu, US 2009/0285101 A1: a method for performing a dynamically runtime adjustable constrained shortest path first (CSPF) computation of a label switched path (LSP).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        6th March 2021